DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-20 allowed.
	The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Patent/Publication Nos. 20180239001, 20170366178, 9018980, 20110193604, 7977996, 7961021, 20100289542, 20080159057, 20060028363, 6807115, 6040726,  CN104242921 A, CN 104578756 B, KR 20080061979 A, KR 20010109145 A and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 10 and 15: A duty adjustment circuit comprising: a pulse generator configured to generate a pulse signal at a constant pulse width regardless of a frequency of a reference clock signal, based on frequency information; a code generator configured to generate a first predetermined number of delayed pulse signals by delaying the pulse signal, as a first code in response to the pulse signal; and a duty adjuster configured to receive a delay clock signal, and generate a duty correction clock signal by adjusting a slope of rising transition and a slope of falling transition of the delay clock signal based on the first code and a second code. A delay locked loop circuit comprising: a divider configured to divide an input clock signal and generate a divided input clock signal as a reference clock signal; a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827